Citation Nr: 0947186	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-14 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 
to August 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
confirmed and continued another RO decision the prior year, 
in April 2003, which had initially denied the Veteran's claim 
for service connection for PTSD.

In August 2008, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304(c) (2009).

The Board subsequently issued a decision in December 2008 
denying the claim, and the Veteran appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a June 2009 
order, granting a joint motion, the Court vacated the Board's 
decision and remanded the claim to the Board for 
readjudication in compliance with directives specified.


FINDINGS OF FACT

1.  The report of a medical examination in July 1969 for the 
Veteran's enlistment into the military makes no reference to 
any pre-existing mental illness, either by way of relevant 
history, then current complaint, or pertinent diagnosis.

2.  It is just as likely as not the Veteran was exposed to 
combat while aboard the USS Mars off the coast Vietnam, so 
there is at least one confirmed stressor.



3.  The Board, therefore, need not determine whether another 
claimed stressor occurred reportedly involving the shooting 
of a child in Da Nang, Vietnam, because medical evidence in 
the file links the Veteran's PTSD alternatively to his combat 
experiences while stationed aboard the USS Mars.

4.  Other medical evidence in the file attributes the 
Veteran's PTSD, instead, to traumatic events (abuse, etc.) he 
experienced during his childhood, but he did not clearly and 
unmistakably have pre-existing mental illness as a 
consequence of that childhood trauma when beginning his 
military service since there is probative medical and other 
evidence both for and against the notion that he did.

5.  As a result, there is no question of whether the 
Veteran's military service chronically exacerbated any pre-
existing mental illness beyond its natural progression 
because, for all intents and purposes, there was no pre-
existing mental illness.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while 
serving in Vietnam.  At his hearing, he testified that he was 
stationed aboard the USS Mars when it came under enemy attack 
on waters off the coast of Vietnam.  He also related an 
incident in which he purportedly shot a Vietnamese child who 
was approaching with a grenade.  For the reasons and bases 
set forth below, the Board will resolve all reasonable doubt 
in the Veteran's favor and grant his claim.  38 C.F.R. § 
3.102.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to this determination, the 
benefit of the doubt is resolved in favor of the Veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of this condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).

The report of an April 2004 VA examination, as well as 
numerous VA and private treatment records, confirm the 
Veteran has this required DSM-IV diagnosis of PTSD.  So there 
is no disputing he has this claimed condition.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed; without this minimum level of proof, there is no 
valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for a 
past disability).  And see McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of current 
disability is satisfied when the claimant has the disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of the claim and that he may be 
granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).



So resolution of this appeal, instead, turns on the cause or 
etiology of the PTSD, and specifically in terms of whether it 
is attributable to the Veteran's military service as opposed 
to other unrelated factors.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or a disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  There 
is probative evidence for and against the claim regarding 
this determinative issue.

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, 
varies depending on whether the Veteran "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

Conversely, if the Veteran did not engage in combat with the 
enemy, or he did engage in combat but the alleged in-service 
stressor is not combat related, his lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence that corroborates his testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
And this credible supporting evidence cannot consist solely 
of 
after-the-fact medical nexus evidence, see Moreau v. Brown, 9 
Vet. App. 389, 395 (1996), unless for example the claim is 
predicated on a personal (sexual) assault under 
38 C.F.R. § 3.304(f)(4), which the claim at issue in this 
appeal is not.  See YR v. West, 11 Vet. App. 393, 399 (1998); 
Patton v. West, 12 Vet. App. 272, 279-280 (1999).

As to whether he engaged in combat against an enemy force, 
the Veteran's service personnel records show he served in 
Vietnam and was awarded the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.  
The medals, while commendable in their own right, are not 
prima fascia evidence he engaged in combat.  VA's General 
Counsel has explained that the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b) and the implementing regulation 38 C.F.R. 3.304(d), 
requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  But that said, VA's 
General Counsel further indicated that the issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of sections 1154(b) and 
3.304(d) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).  And merely because 
the Veteran, for example, was not awarded the Combat 
Infantryman Badge or Combat Action Ribbon, the Purple Heart 
Medal, or any other award typically associated with valor or 
heroism shown while engaged with an enemy force does not mean 
the Veteran did not have combat experience.

The Veteran's service personnel records confirm he was 
assigned to the USS Mars (AFS-1) from February 1972 until 
August 1973, and that his military occupational specialty 
(MOS) was seaman apprentice.  In a September 2008 statement, 
U.S. Navy Captain P.A.A. (retired) stated that "indeed the 
USS Mars was very often involved in combat operations during 
[the Veteran's] time as her Commanding Officer."  Captain 
P.A.A. explained that the ship "was attacked by small fast 
boats from the North Vietnam shore line on many occasions."  
Captain P.A.A.'s also included pictures of the ships arms and 
soldiers working with these arms.  In short, Captain P.A.A's 
letter tends to confirm the Veteran's stressor concerning his 
participation in combat while stationed aboard the USS Mars.



As further support for his claim, the Veteran also submitted 
a published newsletter detailing the history of the USS Mars.  
As for 1972, the newsletter notes the ship began its course 
to return to the waters off the coast of Vietnam on May 10, 
1972.  The ship then swung through Market Time, Yankee 
Station, and the ports of Da Nang, Cam Ranh Bay, and Vung 
Tau, then returning to Subic Bay and Koahsiung, Phillippines, 
every two or three weeks, before returning back on the line 
in June and July.  The newsletter mentions that the ship 
operated off the coast of Vietnam with the U.S. 7th Fleet.  
This newsletter does not specifically mention the ship's 
involvement in combat, although it does support a finding 
that the ship was in the waters off the coast of Vietnam.  

The record on appeal also includes a July 2004 letter from 
the Coordinator of the U.S. Armed Services Center for Unit 
Records Research (CURR) - which is now referred to as the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
This letter provides a history of the USS Mars and states the 
vessel was a replenishment ship that was not normally armed.  
Furthermore, the letter provides that while this ship was 
recognized for participation in combat with the Combat Action 
Ribbon, the recognition was for a singular event on September 
17, 1966, which was over five years prior to the Veteran's 
service aboard the ship.  And as to his assertion of an in-
service stressor regarding shooting a child in Da Nang, 
the letter provides that such an incident is not verifiable 
as there are no records maintained on such incidents.

Attached to CURR's letter is a history of the USS Mars.  This 
history notes the following: 

Mars continued through the next 3 years 
[approximately 1965-1968] to provide logistic 
support to the far-ranging 7th Fleet at sea, 
especially off Vietnam, while revisiting the South 
Pacific ports of Hong Kong; Sasebo, Japan; and 
Subic Bay, Phillippines.  Typical of the combat 
store ship's supply activities was a night vertical 
replenishment of Canberra (CAG-2) while the heavy 
cruiser was fighting off Vietnam, her 8-inch guns 
on the engaged side blasting away in support of 
troops ashore.  Mars has taken an especially active 
part in similar operations helping block Chinese 
communist inspired Vietcong aggression in South 
Vietnam.  She set several replenishment records in 
1967 and 1968, and into 1969 continued to play an 
important role in the fleet operations in 
Southeast Asia.

The history, however, does not include the time frame when 
the Veteran was stationed aboard the USS Mars.  Thus, this 
history does not tend to support his claimed in-service 
stressor.

Still, the evidence is arguably in relative equipoise (i.e., 
about evenly balanced for and against the claim) as to 
whether the Veteran was exposed to or engaged in combat while 
serving aboard the USS Mars in Vietnam.  While the evidence 
tends to establish he served aboard this ship during a time 
when it was engaged in replenishment activities off the coast 
of Vietnam, and that the USS Mars did occasionally engage in 
combat with enemy forces in those waters, the record has both 
positive and negative evidence specifically relating him to 
this type of combat exposure in this capacity.  But in these 
situations, the Board is required to resolve reasonable doubt 
in his favor, thereby finding that his stressor concerning 
combat while aboard the USS Mars has been verified.  38 
C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

The Board thus finds that the Veteran's stressor concerning 
enemy attacks while aboard the USS Mars is consistent with 
the circumstances of his service and therefore a verified 
stressor in support of his claim for consequent PTSD.  
The Board, therefore, need not address the additional 
possibility that he experienced another stressor while in 
Vietnam involving the shooting a child in Da Nang because, as 
will be explained, his PTSD has been alternatively linked to 
the attacks he experienced while stationed aboard the USS 
Mars.  See 38 C.F.R. § 3.304(f)(2).  



Before discussing the evidence in support of this claim, 
however, the Board notes that the report of the April 2004 VA 
psychiatric examination includes a medical opinion that the 
Veteran's PTSD, instead, is the result of childhood trauma 
and was not aggravated by any experiences in service.  But 
the Board must ultimately reject this opinion since the 
report of a medical examination in July 1969 in anticipation 
of the Veteran's enlistment into the military made no 
reference to any prior psychiatric problems, either by way of 
relevant history, then current complaint or pertinent 
diagnosis.  The Board, therefore, must presume that he 
entered service in sound mental health.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  Moreover, this presumption of 
soundness has not been rebutted by the required clear and 
unmistakable evidence that his PTSD existed prior to his 
service and that it was not aggravated by his service beyond 
its natural progression.  See VAOPGCPREC 3-2003 (July 16, 
2003).  See, too, Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  [Note:  when considering the possibility 
of pre-existing "PTSD," the Board also is mindful that VA 
did not adopt this nomenclature until 1980 or thereabouts, so 
long after the Veteran's military service had ended.]

Having rejected the notion that the Veteran's PTSD preexisted 
service, the Board finds that medical evidence supports the 
finding that his PTSD is related to the verified stressor he 
experienced while aboard the USS Mars.  The evidence for and 
against the claim is at least equally balanced on this 
dispositive issue, so, again, he is given the benefit of the 
doubt.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In a January 2004 letter, J.P., M.D., a VA psychiatrist, 
states the Veteran has "a history of PTSD connected to 
experiences in the military - particularly experiences of 
being under fire as his ship provided supplies to land troops 
in Vietnam, and the experience of having to shoot a young boy 
who was coming at him with a grenade."  Dr. J.P. attributed 
the Veteran's PTSD to both the verified stressor while aboard 
the USS Mars, as well as to the unconfirmed stressor of 
shooting a Vietnamese boy.  It is thus unclear from this 
opinion whether the Veteran's verified experiences aboard the 
USS Mars, alone, would be sufficient to have caused his PTSD.  
But the benefit-of-the-doubt doctrine extends equally to this 
important determination, in turn meaning the Board need not 
address the Veteran's credibility regarding the potential 
occurrence of the other claimed stressor involving the 
shooting of the Vietnamese boy.

Furthermore, the issue of whether there is a verified 
stressor to support the PTSD diagnosis - aside from that 
alleged shooting, was resolved in a January 2009 letter from 
C.S., M.D., another psychiatrist, who had been treating the 
Veteran at the VA PTSD Clinic since January 2005.  Dr. C.S. 
initially noted the Veteran's history of having served in 
Vietnam from February 1972 until June 1973, where he was 
stationed on the USS Mars.  Dr. C.S. then opined that the 
Veteran's PTSD is directly related to traumatic experiences 
while aboard the USS Mars, which included the ship coming 
under enemy attack and witnessing many casualties.  Dr. C.S. 
made no reference to childhood trauma or the additional 
stressor involving the shooting death of the Vietnamese boy 
as other potential causes of the Veteran's PTSD.  Thus, Dr. 
C.S. provides a clear nexus opinion linking the Veteran's 
PTSD to his verified stressor while stationed aboard the USS 
Mars, while making no additional reference to any other 
stressors - including those involving childhood trauma and 
the shooting of a Vietnamese boy.  The Board finds this 
opinion to be highly probative since there is an assumption 
that the medical staff at the VA PTSD Clinic, including Dr. 
C.S, were well aware of the Veteran's entire history, 
including his childhood trauma, since it is the common 
practice of mental health care facilities to obtain a 
complete history of each patient for accurate diagnostic and 
treatment purposes.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) (in evaluating the probative value of medical 
statements, the Board must look at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

In conclusion, the evidence shows the Veteran has the 
required DSM-IV diagnosis of PTSD that has been medically 
linked to a verified stressor coincident with his military 
service - namely, the combat attacks on his ship, the USS 
Mars.  Accordingly, his claim must be granted.  See 38 C.F.R. 
§ 3.304(f)(2).  

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with his claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq.


ORDER

Service connection for PTSD is granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


